Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
In claim 19, last line, replace “morecarriers” with “more carriers” by adding a space in between the words “more” and “carriers.”  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 15-27 are rejected on the ground of non-statutory obviousness-type double patenting as being anticipated by claims 1-29 of parent U.S. Patent No. 10,925,064 B2 to Liu et al. (hereinafter as Liu).  Note that the applicant filing of the continuing application is voluntary and not the direct, unmodified result of restriction requirement under 35 U.S.C. 121 (i.e. without a restriction requirement by the examiner) and the claims of the second application are drawn to the “same invention” as the first application or patent.  Moreover, although the conflicting claims are not identical, they are not patentably distinct from each other because claims 15-27 of the instant application merely broaden the scope of the claims 1-29 of the Liu Patent by eliminating the elements and their functions of the claims as set forth below. 
It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 15, Liu discloses a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising (see claim 1, col. 21, lines 31-33):
receiving system information from a network node, said system information containing a
System Information Block (SIB) indicating a configuration for random access (see claim 1, col. 21, lines 34-36);
selecting a carrier for random access configured according to a numerology determined

performing a random access on the selected carrier to establish a connection with the
network node (see claim 1, col. 21, lines 40-42).

Regarding claim 16, Liu discloses the method of claim 15 wherein the first SIB comprises a default configuration for random access (see claim 2, col. 21, lines 43-45).

Regarding claim 17, Liu discloses the method of claim 15 wherein determining a numerology for random access based on the SIB comprises:
generating, based on said SIB, a mapping associating service types to corresponding numerologies (see claim 9, col. 22, lines 13-18);
determining a service type for the connection with the network node (see claim 9, col. 22, lines 19-20); and
determining the numerology based on the service type (see claim 9, col. 22, lines 21-22).

Regarding claim 18, Liu discloses the method of claim 15 wherein determining the numerology from the two or more numerologies available for random access as indicated by said SIB comprises:
determining a service type for the connection with the network node (see claim 10, col. 22, lines 27-28); and
selecting the first numerology from said available numerologies based on the service
type (see claim 10, col. 22, lines 29-30).

Regarding claim 19, Liu discloses a method implemented by a network node in a mixed numerology wireless communication network, said method comprising:
transmitting system information to a wireless device in an area served by the network
node, said system information containing a System Information Block (SIB) for random access enabling said wireless device to determine a numerology for random access, wherein the SIB indicates two or more available numerologies for random access (see claim 12, col. 22, lines 38-47); 
monitoring random access channels on one or more carriers configured according to the
two or more of said available numerologies (see claim 12, col. 22, lines 48-50); and
receiving a random access preamble from the wireless device on one of said one or
more carriers configured according to the numerology (see claim 12, col. 22, lines 54-57).

Regarding claim 20, Liu discloses a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising:
an interface circuit for communicating with a network node (see claim 13, col. 22, lines 58-62);
a processing circuit configured to: 
receive system information from a network node, said system information containing a System Information Block (SIB) indicating a configuration for random access (see claim 13, col. 22, lines 63-67);

perform a random access on the selected carrier to establish a connection with the network node (see claim 13, col. 23, lines 4-6).

Regarding claim 21, Liu discloses the wireless device of claim 20 wherein the first SIB comprises a default configuration for random access (see claim 14, col. 23, lines 7-9).

Regarding claim 22, Liu discloses the wireless device of claim 20 wherein the processing circuit is further configured to:
generate, based on said SIB, a mapping associating service types to corresponding numerologies (see claim 21, col. 23, lines 43-45);
determine a service type for the connection with the network node (see claim 21, col. 23, lines 46-47); and
determine the numerology based on the service type (see claim 21, col. 23, line 48).

Regarding claim 23, Liu discloses the wireless device of claim 20 wherein the processing circuit is further configured to:
determine a service type for the connection with the network node (see claim 22, col. 23, lines 49-52); and
determine the numerology from said available numerologies based on the service type (see claim 22, col. 23, lines 53-54).

determine a device type of the wireless device (see claim 23, col. 23, lines 55-57); and
determine the numerology from said available numerologies based on the device type (see claim 23, col. 23, lines 58-59).
Regarding claim 25, Liu discloses a network node in a mixed numerology wireless communication network, the network node comprising:
an interface circuit for communicating with wireless devices in an area served by the
network node (see claim 24, col. 23, lines 60-63);
a processing circuit configured to:
transmit system information to wireless devices in an area served by the network node, said system information containing a System Information Block (SIB) for random access enabling said wireless devices to determine a numerology for random access, wherein the SIB indicates two or more available numerologies for random access (see claim 24, col. 23, lines 64-67, col. 24, lines 1-4);
monitor random access channels on one or more Carriers configured according to the two or more of said available numerologies (see claim 24, col. 24, lines 5-7); and
receive a random access preamble from the wireless device on one of said one or more carriers configured according to the numerology (see claim 24, col. 24, lines 8-11).

Regarding claim 26, Liu discloses a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit in a wireless device causes the wireless device to:

select a carrier for random access configured according to a numerology determined
from two or more numerologies available for random access as indicated by the SIB (see claim 25, col. 24, lines 21-23); and
perform a random access on the selected carrier to establish a connection with the network node (see claim 25, col. 24, lines 24-26).

Regarding claim 27, Liu discloses a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit in a network node causes the network node to:
transmit system information to wireless devices in an area served by the network node,
said system information containing a System Information Block (SIB) for random access enabling said wireless devices to determine a first numerology for random access, wherein the SIB indicates two or more available numerologies for random access (see claim 26, col. 24, lines 27-37); 
monitor random access channels on one or more carriers configured according to the two or more of said available numerologies (see claim 26, col. 24, lines 38-40); and
receive a random access preamble from the wireless device on one of said one or more
carriers configured according to the numerology (see claim 26, col. 24, lines 41-44).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The present application relates to a method of random access implemented by a wireless device in a mixed numerology wireless communication network, said method comprising:
“selecting a first numerology for random access from two or more numerologies available for random access as indicated by the configuration information; and 
performing a random access on a first sub-band configured according to the first numerology to establish a connection with the network node” in combination with other recited elements in claim 15.

The present application also relates to a wireless device configured for use in a mixed numerology wireless communication network, the wireless device comprising:
“said system information containing configuration information indicating a configuration for random access; 
select the first numerology from two or more numerologies available for random access as indicated by said configuration information; and perform a random access on a first sub-band configured according to the first numerology to establish a connection with the network node” in combination with other recited elements in claim 20.
The present application also relates to a network node in a mixed numerology wireless communication network, the network node comprising:

receive uplink transmissions from the wireless device on a shared uplink channel in a second sub-band configured according to a second numerology different from the first numerology” in combination with other recited elements in claim 25.

The present application also relates to a non-transitory computer-readable storage medium containing a computer program comprising executable instructions that, when executed by a processing circuit in a wireless device causes the wireless device to:
“said system information containing configuration information indicating a configuration for random access;
select the first numerology from two or more numerologies available for random access as indicated by said configuration information; and perform a random access on a first sub-band configured according to the first numerology to establish a connection with the network node” in combination with other recited elements in claim 26.

“said system information containing configuration information for random access enabling said wireless devices to determine a first numerology for random access, wherein the configuration information indicates two or more available numerologies for random access; and
monitor random access channels in sub-bands configured according to two or more of said available numerologies; and
receive uplink transmissions from the wireless device on a shared uplink channel in a second sub-band configured according to a second numerology different from the first numerology” in combination with other recited elements in claim 27.

The closest prior art, Au et al. (US Publication 2017/0230954 A1), teaches a first subband is allocated for transmission resources for signaling information that is associated with a eMBB service and a second subband is allocated for transmission resources for MTC service data.  Au also teaches a UE receives a frame structure configuration from base station for random access channel. 
nd-26th August 2016, R1-167439), teaches using a PUSCH channel for eMBB service and MTC service.
A third prior art, Sutivong et al. (USP 8,543,152 B2), teaches adjusting transmit power for a second transmission sent on a second set of frequency subband based on the transmit power of a first transmission and a transmit power delta.
However, Au, Panasonic, and Sutivong when either taken individually or in combination, fail to teach or make obvious the aforementioned claim features of the base claims above.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141.  The examiner can normally be reached on Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471